ELKAN ABRAMOWITZ
RICHARD F, ALBERT
ROBERT J. ANELLO®
LAWRENCE 5S. BADER
BENJAMIN S. FISCHER
CATHERINE M. FOTI
PAUL R. GRAND
LAWRENCE {ASON
BRIAN A. JACOBS
JUDITH L. MOGUL
JOVI MISHER PEIKIN

Case 1:15-cr-00854-SHS Document 425 Filed 09/24/19 Page 1 of 2

MORVILLO ABRAMOWITZ GRAND IASON & ANELLO P.C.

565 FIFTH AVENUE
NEW YORK, NEW YORK IOO017
(2t2) 856-9600
FAX: (212) 856-9494

www.maglaw.com

WRITER'S CONTACT INFORMATION

ROBERT M. RADICK® rradick«imaglaw.com
JONATHAN 5S. SACK** 2 se
EDWARD M. SPIRO deaingimaglaw.com
JEREMY H. TEMKIN (212) 856-9600
RICKARD 0. WEINBERG
September 24, 2019

By ECF

Honorable Sidney H. Stein

United States District Judge

Southern District of New York

Daniel Patrick Moynihan United States Courthouse

500 Pearl Street

New York, NY 10017

RE: United States v. David Buckhanon, 15 cr. 854

Dear Judge Stein:

COUNSEL

JASMINE JUTEAU
CURTIS 8. LEITNER
DANIEL F. WACHTELL

ROBERT G. MORVILLO
1938-201

MICHAEL C. SILBERRERG
1940-BO0R

JORN J, TIGUE, JR

. 1939-2005

*ALBO ADMITTED IN WABHHISTON. Of
**a1SC ADMITTED IN CONNEEHICUT

We respectfully submit this letter in connection with our representation of David
Buckhanon. As the Court may recall, following our appointment to represent him, Mr.
Buckhanon reassessed his then-pending motion to withdraw the guilty plea that he had entered
before Magistrate Judge Cott, and on August 13, 2019, Mr. Buckhanon decided to maintain that
plea of guilty. Sentencing is currently scheduled for October 16, 2019, and our sentencing
submission on behalf of Mr. Buckhanon is due on October 2, 2019. However, as we explain in
this letter, it now appears there may have been a breakdown in our relationship with Mr.
Buckhanon.

Over the course of the last 11 days, one or both of us have attempted to meet with Mr.
Buckhanon at the Metropolitan Detention Center on three separate occasions. The purpose of
these attempted meetings has been to confer with Mr. Buckhanon regarding the sentencing
proceeding, to prepare him for that proceeding, and to obtain information that we believe is
relevant and necessary to our completion of a draft sentencing submission on Mr. Buckhanon’s
behalf. However, on each occasion — including, most recently, the morning of September 23 —
it appears that Mr. Buckhannon has declined to leave his housing unit at the MDC, and has
thereby refused to meet with us. As a result, we have not been able to see or speak with Mr.
Buckhanon since the August 13 conference in which he decided to withdraw his guilty plea, nor
have we been able to prepare our sentencing submission on his behalf.
Case 1:15-cr-00854-SHS Document 425 Filed 09/24/19 Page 2 of 2

Honorable Sidney H. Stein
September 24, 2019
Page 2 -

In light of the foregoing, we respectfully request that the Court schedule an appearance to
address with Mr. Buckhanon whether there has in fact been a breakdown in our relationship, and
if so, what course of action should be taken. Although we are mindful that Mr. Buckhanon’s
case has been pending for some time and that his sentencing date is approaching, we believe that
such a conference is appropriate and necessary before we can move ahead with further efforts in
this case.

We thank the Court for its attention to this matter, and are happy to answer any questions
Your Honor may have.

Respectfully submitted,

 

Robert M. Radick
Devin M. Cain

cc: | AUSA Maurene Comey (by ECF)
